Citation Nr: 9904908	
Decision Date: 02/23/99    Archive Date: 03/03/99

DOCKET NO.  95-00 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and J.W.B.


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
November 1968.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from a May 1993 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which denied the veteran's claim of 
entitlement to service connection for PTSD.  He filed a 
timely appeal to that adverse determination.

In September 1996 , the Board remanded the instant appeal for 
a VA psychiatric examination by a board of two examiners.  
The claims file has been returned to the Board for appellate 
review.


FINDINGS OF FACT

1.  The claims file does not contain a clear diagnosis of 
PTSD established by competent medical evidence.

2.  There is no competent medical evidence that the veteran 
currently suffers from an acquired psychiatric disorder which 
is related to active military service.


CONCLUSION OF LAW

The claims of entitlement to service connection for PTSD and 
an acquired psychiatric disorder are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Initially, the Board notes that a VA mental disorders 
examination scheduled in November 1996 (pursuant to the 
September 1996 remand by the Board) was canceled due to an 
undelivered notification.  Also, the veteran failed to report 
for a May 1997 mental disorders examination.  The veteran's 
representative contends that there is no indication that the 
veteran received notice of the May 1997 examination.  
However, the Board would note the doctrine of "presumption 
of regularity" germane to the mailing and receipt of 
correspondence between a veteran-claimant and VA, which would 
contraindicate a finding that the veteran never received 
notice of the May 1997 examination.  See Mindenhall v. Brown, 
7 Vet. App. 271, 274 (1994) (veteran's statement of non-
receipt of correspondence from VA, standing alone, is not the 
type of "clear evidence to the contrary" which is 
sufficient to rebut the presumption of regularity).  In any 
event, a supplemental statement of the case (SSOC) issued in 
October 1998 informed the veteran of said failure, and a 
response has not been received.  Finally, when a claimant 
fails to report for an examination scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655(b) 
(1998).

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1998).  In addition, if a condition 
noted during service is not shown to be chronic, then 
generally a continuity of symptomatology after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(1998).  Service connection may also be established for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (1998).  Moreover, when a veteran who has served 
for ninety days or more after December 31, 1946, manifests a 
psychosis to a degree of 10 percent or more within one year 
of separation from service, that disorder may be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 
3.309 (1998).

The first step in this analysis is to determine whether the 
appellant has presented a well-grounded claim.  In this 
regard, the appellant bears the burden of submitting 
sufficient evidence to justify a belief by a fair and 
impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107(a); Robinette v. Brown, 8 Vet. App. 69, 73 
(1995).  Simply stated, a well-grounded claim must be 
plausible or capable of substantiation.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  Where the determinative issue 
involves medical etiology or a medical diagnosis, competent 
medical evidence that the claim is "plausible" or 
"probable" is required for the claim to be well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), aff'g 9 
Vet. App. 341 (1996) (adopting the definition of a well-
grounded claim as set forth by the United States Court of 
Veterans Appeals (Court) in Caluza v. Brown, 7 Vet. App. 498, 
506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996), and 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).  

This burden may not be met by merely presenting lay 
testimony, because lay persons are not competent to offer 
medical opinions.  See Epps, supra; Grottveit, supra; 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Service 
connection generally requires medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of a 
disease or injury in service, and medical evidence of a nexus 
or link between the claimed in-service disease or injury and 
the disability.  See Epps, supra; Caluza, supra; Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

In addition, establishment of a well-grounded claim may be 
shown under the provisions of 38 C.F.R. § 3.303(b) when the 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such a condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the applicable case law of the Court, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of § 3.303(b) if the condition is observed during service or 
any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette, 8 Vet. App. at 77-78; King v. Brown, 5 Vet. App. 
19, 21 (1993).  In the absence of evidence of a well-grounded 
claim, there is no duty to assist the claimant in developing 
the facts pertinent to the claim, and the claim must fail.  
Epps, 9 Vet. App. at 345; Slater v. Brown, 9 Vet. App. 240, 
243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 (1996) (en 
banc).

The veteran's service medical records, to include his October 
1966 pre-induction and October 1968 discharge examinations, 
are silent as to complaints and diagnosis of, or treatment 
for, an acquired psychiatric disorder, to include PTSD.

Post-service evidence includes a VA hospitalization report 
dated from June to August of 1971 which diagnosed 
schizophrenia, paranoid type.  

A January 1972 rating decision denied entitlement to service 
connection for a nervous disorder.

The veteran was again hospitalized in September 1973 for 
paranoid schizophrenia.

Various hospitalization summaries from Saginaw General 
Hospital, Saginaw, Michigan, have been submitted.  A summary 
dated from August to September of 1978 diagnosed 
schizophrenia, paranoid type, with a secondary diagnosis of 
personality disorder, passive-dependent or aggressive type.  
Following hospitalization from January to February of 1984, 
the veteran was diagnosed with schizophrenia, 
undifferentiated type.  The veteran was diagnosed with 
schizophrenia disorder, paranoid type, chronic, with acute 
exacerbation, following hospitalization in October 1985.  
Finally, he was diagnosed with atypical bipolar disorder, 
manic, following hospitalization in April 1988.

A January 1986 statement from James Olsen, M.A., L.L.P., of 
Insight International, reported that the veteran "has been 
classified as having a post-traumatic stress disorder."

VA outpatient treatment reports dated from July 1989 to 
November 1992 diagnosed bipolar disorder (stable, in 
remission, mixed).

In September 1992, the veteran submitted a claim of 
entitlement to service connection for PTSD.

VA outpatient treatment records dated from February to May of 
1994 reveal diagnoses of schizoaffective disorder and 
depression, compliant with medications.

A letter from the veteran's employment supervisor at the 
time, J.W.B., received in March 1994, noted that the veteran 
had exhibited increased absenteeism and voiced much 
dissatisfaction regarding his work as a custodian in a 
seminary.

The veteran was afforded a VA PTSD examination in June 1994.  
The Axis I diagnosis was bipolar depression.  The examining 
psychiatrist commented that "I do not find much evidence to 
diagnose PTSD.  The stress is there that he shot his friend 
accidentally, but it still is not enough to make a diagnosis 
of PTSD and the second diagnosis is a history of alcohol 
abuse."

A statement from a member of the veteran's unit, D.R.F., 
received in May 1994, stated that the veteran "was never the 
same" when he accidentally shot his best friend.

The veteran was hospitalized at Saginaw General Hospital in 
September 1994.  The final diagnoses included schizoaffective 
disorder.

A second letter from J.W.D., received in October 1994, 
reported that he was placing the veteran on a 30-day leave of 
absence, with the intention of terminating him after that.

During his personal hearing at the RO in February 1995, the 
veteran recounted his various in-service stressors.  He 
testified that he first sought medical treatment for PTSD in 
1971 in Battle Creek.  The veteran reported that he was not 
currently involved in VA group therapy for PTSD, but that he 
was receiving medical treatment every 3 months at VA.  He 
testified that he still had trouble sleeping, and that he 
started to drink alcohol to ease the pain of shooting his 
best friend.  He reported that he was currently unemployed, 
having last worked in September 1994, prior to entering 
Saginaw General Hospital.  The veteran stated that he was 
currently in the process of obtaining a divorce.  He 
testified that he felt comfortable in crowds, and experienced 
dreams and occasional "crying spells," but did not have 
nightmares.  The veteran also testified that he did not have 
flashbacks, but was bothered by loud noises.  The veteran's 
former employer, J.W.D., testified that the veteran was 
essentially "a very faithful employee," and was terminated 
because he required almost direct supervision in his position 
as a custodian.

A VA hospitalization summary dated from October to November 
of 1995 shows an Axis I discharge diagnosis of bipolar 
disorder, manic, with psychotic features, and history of 
alcohol dependence.  The Global Assessment of Functioning 
(GAF) score was 65 upon discharge.

Records received in July 1998 from the Social Security 
Administration (SSA), include VA outpatient records dated 
from February 1993 to January 1995, which diagnosed bipolar 
disorder (in remission, provisional, with current depression) 
as well as schizoaffective disorder (bipolar type, in partial 
remission).  Following VA hospitalization in December 1997, 
the veteran was diagnosed with bipolar disorder, which was 
also the diagnosis following VA clinical treatment in 
February and March of 1998.  An examination report from 
Saginaw Psychological Services, Inc., dated in March 1998, 
shows an Axis I diagnosis of schizoaffective disorder.  The 
veteran's current GAF was 50.  Finally, an examination report 
from L.D. Hendricks, D.O., dated in April 1998, diagnosed 
history of mental illness with bipolar disorder.

A.  PTSD

The veteran contends that he suffers from post-traumatic 
stress disorder incurred as a result of his service during 
the Vietnam War.  He describes various stressful events in 
support of his claim, to include accidentally shooting his 
best friend in the right forehead, finding two dead American 
troops with head wounds following an ambush, and seeing his 
lieutenant after he had hit a land mine (the lieutenant died 
the following day).

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition; credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  If the claimed stressor is related to 
combat, service department evidence that the veteran engaged 
in combat or that the veteran was awarded the Purple Heart, 
Combat Infantryman Badge, or similar combat citation will be 
accepted, in the absence of evidence to the contrary, as 
conclusive evidence of the claimed stressor.  38 U.S.C.A. 
§ 1154(b) (West 1991); 38 C.F.R. § 3.304(f) (1998); Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997).

The record shows that the veteran served in Vietnam and that 
his military occupational specialty (MOS) was as a Light 
Weapons Infantryman. He has received numerous awards and 
decorations, including the Combat Infantryman Badge (CIB) and 
Vietnam Service Medal with three Bronze Service Stars.

In order for the veteran's claim of entitlement to service 
connection for PTSD to be well grounded, there must be 
evidence of a current disability.  Review of the evidence of 
record reveals that the missing element in this case is a 
clear diagnosis of PTSD.  See Cohen, 10 Vet. App. at 140; 
Caluza, 7 Vet. App. at 506; Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); and Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  The Court has held that "[i]n the absence of 
competent medical evidence of a current disability and a 
causal link to service or evidence of chronicity or 
continuity of symptomatology, a claim is not well grounded."  
Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  See also 
Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) and 
Gilpin v. West, No. 97-7075, slip op. at 6 (Fed. Cir. Sept. 
11, 1998).

The Board notes the January 1986 statement from James Olsen 
that the veteran "has been classified as having a post-
traumatic stress disorder."  However, the statement does not 
constitute a clear diagnosis of PTSD.  Moreover, a statement 
which is inconclusive as to the origin of a disorder cannot 
serve to ground a claim.  See Warren v. Brown, 6 Vet. App. 4, 
6 (1993).

The Board has given careful consideration to the claims of 
the veteran, his former employer, and his friend and comrade, 
as well as the testimony of the veteran and his former 
employer, in support of their contentions that the veteran 
currently suffers from PTSD as a direct result of his active 
service.  However, the only evidence that the veteran 
currently suffers from this disorder consists of the 
aforementioned contentions on appeal.  Even if the Board were 
to assume that the veteran currently suffers from PTSD, there 
is also no competent medical evidence of record which 
causally relates PTSD to the veteran's active duty service.  
Hence, there is no medical evidence of the required nexus or 
link to service.  See Caluza, 7 Vet. App. at 506; Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit, 5 Vet. App. at 
93.  

Despite the insistence of the veteran and others that he 
currently suffers from PTSD which is etiologically related to 
service, the Board would note that while the veteran, his 
former comrade, and former employer, as lay individuals, are 
competent to report symptomatology, it is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation.  Jones v. Brown, 7 Vet. App. 134, 137 (1994).  
Hence, the cited lay opinions are not competent evidence of a 
current disability.  See also Heuer v. Brown, 7 Vet. App. 
379, 384 (1995), citing Grottveit, in which the Court held 
that the veteran does not meet the burden of presenting a 
well-grounded claim where the determinative issues involve 
medical causation and the veteran presents only lay testimony 
from persons not competent to offer medical opinions.  
Because the veteran has failed to produce any competent 
medical evidence of a current diagnosis of PTSD related to 
active military service, his claim of service connection for 
PTSD must be denied as not well grounded.

B.  Acquired Psychiatric Disorder 

Concerning the veteran's claim of entitlement to service 
connection for an acquired psychiatric disorder, the missing 
element is competent evidence of a nexus, or link, between a 
currently-diagnosed acquired psychiatric disorder and active 
service.  See Caluza, 7 Vet. App. at 506; Lathan, 7 Vet. App. 
at 365; Grottveit, 5 Vet. App. at 93.  While the Board has 
given careful consideration to the claims of the veteran, his 
former comrade, and former employer, in support of their 
contentions that there is a medical linkage between an 
acquired psychiatric disorder and service, because none of 
these individuals is a medical expert, they are unable to 
express an opinion regarding the medical etiology of any 
current acquired psychiatric disorder.  See Espiritu, 2 Vet. 
App. at 494.  The Court has held that the veteran does not 
meet the burden of presenting a well-grounded claim where the 
determinative issues involve medical causation and the 
veteran presents only lay testimony from persons not 
competent to offer medical opinions.  See Heuer, 7 Vet. App. 
at 384, citing Grottveit.

Because the veteran has failed to produce any competent 
medical evidence of a nexus between a currently-diagnosed 
acquired psychiatric disorder and active service, his claim 
of entitlement to service connection for an acquired 
psychiatric disorder must be denied as not well grounded.

Furthermore, the Board acknowledges that the veteran did 
serve in combat.  The Court has held, however, that 38 
U.S.C.A. § 1154(b) does not alter the fundamental requirement 
of a medical nexus to service.  Libertine v. Brown, 9 Vet. 
App. 521, 524 (1996).  Accordingly, without a well-grounded 
claim, 38 U.S.C.A. § 1154(b) is not for consideration.

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO.  The RO 
denied the veteran's claims of entitlement to service 
connection for PTSD and a nervous disorder on the merits, 
while the Board has concluded that the claims of entitlement 
to service connection for PTSD and an acquired psychiatric 
disorder are not well grounded.  However, the Court has held 
that "when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well-grounded 
analysis."  Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

Where, as here, the veteran fails to submit supportive 
medical evidence where the determinative issues involve 
medical causation, the claims are not well grounded and "VA 
has no duty to assist the appellant in developing his claim, 
or, for that matter, to adjudicate the claim."  Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996) (citing Shogren v. Brown, 
7 Vet. App. 14, 16 (1994)).

The Board is aware of no circumstances in this matter that 
would put VA on notice that relevant evidence may exist, or 
could be obtained, that, if true, would make these claims 
"plausible."  Accordingly, there is no further duty on the 
part of VA to inform the veteran of the evidence necessary to 
complete his application for the claimed benefits.  See 
38 U.S.C.A. § 5103 (West 1991); McKnight v. Gober, 131 F.3d 
1483 (Fed. Cir. 1997) (per curiam); Robinette, 8 Vet. App. at 
77-78.  The veteran is instructed that submission of a 
competent medical opinion which relates a current diagnosis 
of an acquired psychiatric disorder and/or PTSD to his active 
duty service would make his claim(s) of entitlement to 
service connection well grounded.



ORDER

Evidence of well-grounded claims not having been submitted, 
entitlement to service connection for PTSD and an acquired 
psychiatric disorder is denied.





		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

